DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8, 9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the housing" in page 2 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the body" in page 3 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are directly depending on claim 8; therefore, these claims 13-15 are rejected for the same reason as set forth in claim 8 above.
9 recites the limitation "the body" in page 4 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is directly depending on claim 9; claim 11 is rejected for the same reason set forth as in claim 9 above.
Claim 12 recites the limitation "the body" in page 4 line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US2011/0235848 (Meguro et al hereinafter Meguro).
Regarding claim 1, Yoo-894 discloses an ultra slim high-resolution electromagnetic speaker with bridge-edge (fig. 1), comprising: a vibration module with at least a diaphragm (item 30); a pair of first and second magnetic circuits formed by a pair of a coil and a permanent magnet on upper and lower portions of the vibration module (permanent magnets 21 and 22, coils 11 and 12).

However, these claimed arrangement and specific shape of magnets and coils such as a washer-shaped are well known in the art. For instance, in the same field of the invention, Tsukahara teaches an electromagnetic speaker (fig. 3) with a first permanent magnet (upper, item 4a) is stacked on the upper surface of the first coil (upper, item 3a), and a second permanent magnet (lower, item 4a) is stacked on the lower surface of the second coil (lower, item 3a) and a diaphragm (item 2) is disposed between upper and lower permanent magnets. Meguro teaches a flat acoustic transducer with a washer-shaped magnet (fig. 8, abstract, para. 119, magnet 20 formed a ring/washer shape) and coil (abstract, fig. 8, para. 127, coil 40 formed a ring/washer shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known teaching arrangement by Tsukahara and washer-shaped of magnet and coil by Meguro in Yoo-894 in order to achieve this rearrangement of parts with a specific shape of components for enhancing sound output in a particular application. See case laws In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950 and In re Dailey,
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US2011/0235848 (Meguro et al hereinafter Meguro) and further in view of KR101596891 (Yoo-891).

Regarding claims 2-4, Yoo-894, Tsukahara and Meguro do not explicitly disclose wherein the first and second permanent magnets are seated and disposed in the first and second coils by first and second boater type limiters for maintaining the balance of the vertical magnetic field under controlling the intervals between the first and second permanent magnets; wherein the first limiter is integrally formed on the upper surface of the housing so as to be concave downwardly for the seating arrangement of the first permanent magnet; and wherein the second limiter is disposed on the lower surface of the second coil and is formed in a shape of a boater which is convex upward for seating arrangement of the second permanent magnet and has a second acoustic radiation outlet formed at its center. 
However, a boater type limiter is well known in the art. For instance, in the same field of the invention, Yoo-891 teaches a speaker device with a boater type limiter (fig. 8 item 42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well known boater type limiter by Yoo-891 in Yoo-894 for a particular application.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) 
Regarding 5, Yoo-894 does teach wherein the vibration module is injected by an insert mold method so that upper and lower surfaces of the peripheral portion of the diaphragm are supported by a damper, and a stopper is integrally provided on the outer peripheral surface of the damper (fig. 18, damper 42, stopper 50). Yoo-894 does not explicitly disclose a single damper. However, a single damper is well known in the art and furthermore, it is a merely integral of parts. For instance, in the same field of the invention, Silver teaches a single suspension/damper element for mechanically coupling an acoustic diaphragm to a stationary element and a stopper (fig. 1c, suspension/damper 24, stopper 12 and diaphragm 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Silver to modify Yoo-894 to a single damper in order to save the cost and to make fast assembly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US2011/0235848 (Meguro et al hereinafter Meguro) and further in view of US2012/0160598 (Silver) and further in view of JP61161900 (Yukiyoshi).Regarding claim 6, Yoo-894 does teach wherein the damper may be a soft material such as a polymer or silicon (para. 48,  According to the present invention, since the upper and lower damping members are made of a non-magnetic material capable of 
Yoo-894, Tsukahara, Meguro and Silver do not explicitly disclose wherein the damper may be a magnetic damper in which a soft material such as a polymer or silicon is mixed with a ferromagnetic powder or particles such as iron, nickel, silicon metal, cobalt, etc, so as to transfer the magnetic energy of the first and second coils without loss.  However, a magnetic damper is well known in the art. For instance, in the same field of the invention. Yukiyoshi teaches an electrodynamic speaker with a magnetic damper (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known magnetic damper by Yukiyoshi in Yoo-893 in order to maintain the magnetic energy without loss.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US2011/0235848 (Meguro et al hereinafter Meguro) and further in view of US2012/0160598 (Silver) and further in view of KR10-0387645 (Lee).Regarding claim 7, Yoo-894, Tsukahara, Meguro and Silver do not explicitly disclose wherein the diaphragm is provided with a plurality of mold tracks in a uniform shape on the outer periphery which is an edge portion so as to increase the flexibility over the entire edge portion of the diaphragm and a bridge edge is provided between the mold tracks. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known diaphragm a plurality of mold tracks in a uniform shape by Lee in Yoo-894 in order to improve the sound sensitivity (see Lee’s abstract).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding claim 8, as best understood 112 2nd rejection above, Lee also shows wherein the diaphragm is embossed on the entire or a part of the body so as to suppress plate-
Claim 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US2011/0235848 (Meguro et al hereinafter Meguro) and further in view of US2012/0160598 (Silver) and further in view of KR10-0387645 (Lee) and further in view of JP2011-35812 (Tsubohara).Regarding claims 9 and 13, as best understood 112 2nd rejection above, Yoo-894, Tsukahara, Meguro, Silver and Lee do not explicitly disclose wherein the diaphragm is formed as a wing type in which several vibrating wings are formed by a flower-shaped hole formed radially in the center of the body. 
However, diaphragm is formed as a wing type in which several vibrating wings are formed by a flower-shaped hole formed radially in the center of the body is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with a wing type in which several vibrating wings are formed by a flower-shaped hole formed radially in the center of the body (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm with a wing type by Tsubohara in Yoo-894 for a particular application. 

Regarding claim 11, as best understood 112 2nd rejection above, Tsubohara also shows wherein the diaphragm is provided with a dome-shaped auxiliary diaphragm covering 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US2011/0235848 (Meguro et al hereinafter Meguro) and further in view of US2012/0160598 (Silver) and further in view of KR10-0387645 (Lee) and further in view of JP2011-35812 (Tsubohara).
Regarding claims 10 and 14, Yoo-894, Tsukahara, Meguro, Silver and Lee do not explicitly disclose wherein the diaphragm is of a composite wing type formed symmetrically with different lengths of vibration wings. However, a diaphragm with a composite wing type is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with a composite wing type (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm with a composite wing type by Tsubohara in Yoo-894 for a particular application.

Claim 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US2011/0235848 (Meguro et al hereinafter Meguro) and further in view of US2012/0160598 (Silver) and further in view of KR10-0387645 (Lee) and further in view of US US20050078850 (Norton).nd rejection above, Yoo-894, Tsukahara, Meguro, Silver and Lee do not explicitly disclose wherein the diaphragm is provided as a perforation type in which one to over ten holes are perforated in the central part of the body. 
However, a diaphragm having a perforation type in which one to over ten holes are perforated in a central part of the body is well known in the art. For instance, in the same field of the invention, Norton teaches an audio speaker with a diaphragm having a perforation type in which one to over ten holes are perforated in the central part of the body (abstract, fig. 18, para. 66, 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm having a perforation type in which one to over ten holes are perforated in a central part of the body by Norton in Yoo-894 for a particular application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699